Citation Nr: 0108758	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to a increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for status post right adrenalectomy.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served from August 1966 to February 1, 1995 
with the United States Public Health Service.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, (the RO).  The RO denied service connection 
for a right shoulder disability and a heart disorder.  The 
appellant appealed that determination.  

In the same decision, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation.  Service 
connection was also granted for status post adrenalectomy; 
a noncompensable disability evaluation was assigned from 
February 2, 1995.  The appellant timely appealed the 
disability evaluations assigned to these disabilities.   

In January 2001, the appellant testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
appellant's VA claims folder.

At the hearing before the Board, the appellant submitted 
additional evidence in support of his claims.  This evidence 
consisted of medical records.  The appellant submitted a 
waiver of RO consideration of this evidence in January 2001.  
Generally, any pertinent evidence submitted by an appellant 
or his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  See 38 C.F.R. § 
20.1304(c) (2000).  In this case, the evidence submitted by 
the appellant was accompanied by a waiver of RO 
consideration.  Thus, a referral to the RO is not necessary 
and the Board may proceed with a determination of the issues 
on appeal. 


FINDINGS OF FACT

1.  There is no medical evidence of a current right shoulder 
disability.

2.  There is no medical evidence of a current heart disorder.      

3.  The amended version of 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective January 12, 1998, is more favorable to the 
appellant's claim.    

4.  Prior to January 12, 1998, the appellant's service-
connected hypertension was primarily manifested by a history 
of diastolic readings of 100 or more; continuous medication 
is required for control of the hypertension.   

5.  From January 12, 1998, the appellant's service-connected 
hypertension is primarily manifested by a history of 
diastolic pressure predominately 100 or more; continuous 
medication is required for control.   

6.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

2.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000). 

3.  Prior to January 12, 1998, the criteria for a disability 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

4.  From January 12, 1998, the criteria for a disability 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

5.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for a right shoulder disability and a heart disorder.  He is 
also seeking entitlement to a disability evaluation in excess 
of 10 percent for hypertension.  In the interest of clarity, 
the Board will first analyze the service connection issues on 
appeal and then will address the increased rating issues on 
appeal.  The issue of entitlement to a compensable disability 
evaluation for status post adrenalectomy is addressed in the 
REMAND portion of this decision.  

Service Connection

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2000). 

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (the Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Brammer, 3 Vet. 
App. at 225.  

Under 38 C.F.R. § 3.655(b), if a claimant does not appear at 
a scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2000). 

Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) [VCAA].   

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Id.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.

Analysis

Initial matters

The Board initially observes that recently-enacted 
legislation has eliminated the former statutory requirement 
that a well-grounded claim be presented; enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim; and expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA; Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

With respect to these two issues pertaining to service 
connection, the Board finds that the RO has taken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claims for service 
connection for a right shoulder disability and a heart 
disorder.  The appellant's service medical records are 
associated with the claims folder.  Pertinent outpatient 
treatment records were obtained by the RO.  The appellant was 
afforded a VA cardiovascular examination in February 2000.  
The appellant was scheduled for a VA orthopedic examination 
in 1998, but he did not undergo the examination due to a lack 
of cooperation on his part.  The Board notes that the 
appellant's failure to report to the VA examination is 
discussed below in conjunction with the claim for service 
connection for a right shoulder disability.  

The RO also notified the appellant of the pertinent law and 
regulations and the evidence needed to substantiate his 
claims in the February 1997 Statement of the Case and in the 
October 2000 Supplemental Statement of the Case.  The RO 
clearly indicated that the appellant needed to submit 
evidence of current disabilities.  

In addition, the appellant has been accorded ample 
opportunity to present evidence and argument in support of 
the claim, including providing his personal testimony before 
the Board at a hearing in January 2001. 

The Board finds that the RO fulfilled its duty under the VCAA 
to assist the appellant in the development of his claims for 
service connection for a right shoulder disability and heart 
disorder.  The Board finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  The Board further finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claims.

The Board observes that the VCAA eliminated the concept of 
well grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).   The RO 
initially denied the appellant's claim as not being well 
grounded.  See the February 1997 Statement of the Case.  
However, in the October 2000 Supplemental Statement of the 
Case, the RO did not find the appellant's claims of 
entitlement to service connection to be not well grounded but 
rather rendered a decision on the merits of the claims.  The 
Board therefore does not believe that readjudication of these 
issues by the RO is necessary, since the RO has already 
adjudicated the appellant's claims under the correct 
standard.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  


1.  Entitlement to Service Connection for a Right Shoulder 
Disability

Factual Background

Service personnel records show that the appellant's primary 
occupation in the U.S. public Health Service was sanitarian 
director.  His specialty was medical care administration.  

Service medical records show that entrance examination in 
April 1966 revealed that examination of the upper extremities 
was normal.  Examinations in May 1968, September 1970, June 
1972, September 1975, and April 1980 revealed that 
examination of the upper extremities was normal.  

An October 1994 service treatment record indicates that the 
appellant reported having a right shoulder injury secondary 
to picking up heavy boxes.  The appellant complained of pain 
localized over the supraspinatus tendon.  He had mild relief 
with nonsteroidal antiinflammatories.  Orthopedic examination 
revealed that the appellant had right rotator cuff 
tendinitis.  The appellant had full range of motion.  
Physical therapy exercises and daily nonsteroidal anti-
inflammatories were recommended.  

A December 1994 separation examination report indicates that 
the appellant had complaints of had a painful or "trick" 
shoulder.  The examiner noted that the appellant had a 
rotator cuff tendinitis/tear of the right shoulder in October 
1994.  Examination of the right upper extremity was normal.

In a December 1996 statement, the appellant stated that in 
September 1994, while working in a laboratory, he injured his 
right shoulder.  He stated that he was treated for the right 
shoulder injury and that this treatment was beneficial.  
However, he never regained the full circular rotating motion 
necessary for activities such as swimming or tennis.  He 
stated that the range of motion in his right shoulder 
continued to decrease and he was unable to swim with any type 
of overhead stroke or play tennis. 

In March 1997, the appellant was scheduled for a VA 
examination.  A letter of notification had been sent to the 
appellant's address of record.  The letter of notification 
was not returned as undeliverable.  He failed to report for 
the scheduled examination.    In May 1997, the appellant 
asserted that he had not been contacted by the RO regarding a 
VA examination.  

The appellant was scheduled for a VA examination in June 
1997.  The letter of notification was sent to the appellant 
twelve days before the examination; the letter was sent to an 
incorrect street address.  There is no indication that the 
letter was returned by the United States Postal Service.  The 
appellant failed to report for the scheduled examination.   
Later in June 1997, the appellant informed the RO that he 
still had not been notified of a VA examination.  

In June 1998, the RO notified the appellant that his VA 
orthopedic examination was scheduled in July 1998.  In a July 
1998 letter, the appellant stated that he arrived at the 
orthopedic clinic for his VA examination but after waiting 
for over an hour, he left because he was never called to see 
a doctor.  He stated that waiting over an hour to see a 
doctor was "the epitome of inconsiderate treatment".  

A July 1998 treatment record indicates that the appellant's 
shoulder was "doing better".  

At the hearing before the Board in January 2001, the 
appellant stated that he did report for the VA orthopedic 
examination.  He further testified that he was about 15 
minutes early; he waited for over an hour; the receptionist 
and doctor were not there, so he left [hearing transcript, 
page 4].  The appellant indicated that he was willing to 
report to an examination.  The appellant reported that he 
could not do any activity that involved rotating his arm over 
his head on a consistent basis.  He indicated that playing 
ball, tennis, golf, or swimming would cause pain, prolonged 
soreness, and joint stiffness. He stated that he had not been 
treated for the right shoulder disability but instead took 
Motrin [page 21].    


Discussion

A review of the record reflects that additional examination 
of the appellant was required in order to determine the 
etiology, nature and extent of the appellant's claimed right 
shoulder disability.  See 38 C.F.R. § 3.326 (2000).  In 
particular, based on the appellant's December 1994 
examination, which was penitently negative except by way of 
history, it appeared doubtful that a right shoulder 
disability in fact existed.  

The evidence of records shows  that the appellant failed to 
report for March 1997 and the June 1997 VA examinations.  
Although there is no indication that the letters of 
notification were returned to the RO as undeliverable, there 
is some confusion evident in the record concerning the 
appellant's address, and the Board does not believe that the 
appellant's failure to report for these examinations should 
be ascribed to any action or inaction on his part.   

However, the appellant was scheduled for a third VA 
examination in July 1998.    The appellant has testified that 
he received the notice of and reported for the examination, 
but that he left before being examined after waiting for an 
hour.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court of 
Appeals for Veterans Claims (Court) pointed out that the VA 
must show that the appellant lacked "adequate reason" [see 38 
C.F.R. § 3.158(b)], or "good cause" [see 38 C.F.R. § 3.655] 
for failing to report for a scheduled examination.  

In this case, the appellant indicated that the reason for his 
failure to be examined was that he had to wait for over an 
hour and he decided to leave.  In essence, he has indicated 
that believed that he was not being treated properly by VA.  
There is no indication that the appellant sought to rectify 
the situation by seeking out a supervisor or patient 
advocate.  Instead, he just walked out of the VA facility.   

The Board believes that under the circumstances presented in 
this case (the appellant arrived at the VA medical facility 
but did not wait to be examined),  his failure to be examined 
amounted to a failure to report for an examination.  In other 
words, although he may have reported to a receptionist, he 
did not report to the examiner.    

Although the Board has absolutely no reason to disagree with 
the appellant's assessment that he was poorly treated by VA, 
having to wait over an hour for an examination hardly 
qualifies as a justifiable cause for leaving the facility 
without having been examined.  The Board takes judicial 
notice that it is unfortunately common, at VA facilities and 
elsewhere, for a medical patient to have to wait at least an 
hour before being examined.  Moreover, the appellant has not 
indicated that he had a pressing engagement elsewhere or that 
there was any other reason for leaving the VA facility other 
than his unhappiness with having to wait.  The Board finds 
that the appellant's leaving the facility before being 
examined under the circumstances here presented amounts to a 
refusal with adequate reason or good cause to take an 
examination.  

Thus, the Board finds that the RO attempted to fulfill its 
duty to assist and attempted to afford the appellant a VA 
examination.  However, the RO's attempt to assist the 
appellant was thwarted because the appellant did not 
cooperate with the RO's attempts to afford him an 
examination.  The duty to assist is not a one-way street.  A 
claimant must be prepared to meet his or her obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  

The Board finds that since the appellant failed to report to 
the June 1998 VA examination scheduled in conjunction with 
his original compensation claim and did not provide good 
cause for his failure to report, his claim for service 
connection for a right shoulder disability shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2000).  

In essence, the appellant asserts that he injured his right 
shoulder in service and he has had a right shoulder 
disability since the injury.  

There is evidence of a right shoulder injury in service.  An 
October 1994 service treatment record indicates that the 
appellant reported having a right shoulder injury secondary 
to picking up heavy boxes.   The treating provider's 
impression was right rotator cuff tendinitis.  

However, there is no evidence of any right shoulder 
subsequently.  Examination of the right shoulder in December 
1994 was normal.  There is of record no subsequent evidence 
of a right shoulder disorder.  The appellant has not 
indicated that he has sought medical treatment for his right 
shoulder problem.   As discussed above, an examination was 
scheduled in July 1998 for the purpose of identifying any 
right shoulder disability; the appellant failed to report to 
this examination without good cause.

The appellant has testified concerning right problems such as 
pain.  However, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).
 
The appellant himself asserts that he currently has a right 
shoulder disability.  Although the appellant is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In the present case, the appellant is not 
competent to offer a medical diagnosis or to ascribe any 
current symptoms to a particular cause.  The evidence does 
not reflect that the appellant currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  The 
Board acknowledges that the appellant served with the U.S. 
Public Health Service.  However, there is no evidence of 
record which establishes that the appellant has medical 
training or expertise in the field of orthopedics ,and he 
himself does not so contend.  Thus, the Board finds that the 
appellant's own statements are not probative. 

In short, the appellant has not provided medical evidence of 
a current right shoulder disability.  There is no post-
service medical evidence of record which establishes that the 
appellant currently has a right shoulder disability.  The 
Board additionally notes that the appellant has not submitted 
any medical evidence which establishes that he currently has 
a right shoulder disability, despite being informed of this 
deficiency in his claim by the RO in the February 1997 
Statement of the Case and the March 1999 and October 2000 
Supplemental Statements of the Case.   

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the appellant's 
case, the record thus contains no medical evidence that the 
appellant has a right shoulder disability.  

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the 
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions. . ."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  The medical evidence does not reveal any right 
shoulder disability.  In the absence of a current disability, 
as defined by governing law, the claim must be denied.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right shoulder disability is 
not warranted, since there is no evidence of a current right 
shoulder disability.  The Board concludes that the 
preponderance of the evidence of record is against the 
appellant's claim for service connection.  
The claim is therefore denied.  

2.  Entitlement to Service Connection for a Heart Disorder

Factual Background

A March 1988 cardiology consultation clinical record 
indicates that the appellant had an abnormal exercise 
echocardiogram (ECG).  A stress thallium study was negative 
for evidence of myocardial ischemia.   

A December 1992 cardiology consultation clinical record 
indicates that the appellant underwent an ECG.  The ECG 
revealed normal systolic function.  There was no clear 
evidence of left ventricular hypertrophy.  Mitral valve 
motion was normal, without evidence of mitral valve prolapse.  
The aortic valve was possibly mildly sclerotic and seemed to 
be tricuspid in nature.  Multiple Doppler views showed 
primarily trace aortic regurgitation.  The conclusion was 
normal systolic function and anatomically normal valves with 
only a trace aortic regurgitation.  The cardiologist 
indicated that although a very weak call, the appellant 
probably deserved SBE prophylaxis.   

A July 1993 ECG report indicates that the appellant had 
normal left ventricular function and LA was at the upper 
limits of normal.  The appellant had aortic insufficiency.  

Hospital records dated in July 1993 indicate that cardiac 
examination revealed regular rate and rhythm.  It was noted 
that the appellant had a systolic ejection murmur in the 
lower left sternal border.  The impression, in pertinent 
part, was aortic insufficiency.  The clinical diagnosis, in 
pertinent part, was mild aortic regurgitation.  

Hospital records dated in October 1993 indicate that cardiac 
examination revealed normal sinus rhythm with normal S1 and 
S2.  No S3 or S4 were heard.  There was a grade II/VI soft 
systolic murmur heard at the right upper sternal border.  The 
discharge summary reflects, in pertinent part, a diagnosis of 
hypertension.  

December 1993 hospital records indicate that cardiac 
examination revealed a very soft systolic murmur.  

A December 1994 separation examination report reveals that 
the appellant had been taking Procardia for hypertension.  It 
was noted that the appellant had aortic regurgitation and an 
abnormal ECG.  The separation examination report indicates 
that examination of the appellant's heart was normal.  Chest 
X-ray was within normal limits.  The examiner indicated that 
the appellant had slight aortic insufficiency, hypertension 
and stasis dermatitis.  It was noted that the November 1994 
ECG was within normal limits.   

In a December 1995 rating decision, service connection was 
granted for hypertension.  A 10 percent disability rating was 
assigned.

A June 1998 ECG was normal.  

A VA 2000 cardiac examination report indicates that the 
appellant had a history of having had hypertension for over 
twenty years.  The examiner noted that a cardiology  work-up 
included an echocardiography which revealed mild aortic 
regurgitation.  The examiner noted that an abnormal exercise 
tolerance test was also found.  However, the examiner pointed 
out that thallium studies were normal and the appellant's 
last study of about a year ago revealed a normal ECG.  The 
examiner noted that the appellant's medications consisted of 
lisinopril, Hytrin, hydrochlorothiazide, and verapamil.  

Physical examination revealed that the appellant's head and 
neck were essentially negative.  The lungs were clear.  The 
heart was not enlarged.  Sounds were of good quality and 
there was a very minimal, short, basal systolic murmur 
audible, not well transmitted.  There were no continuous or 
diastolic murmurs heard.  Blood pressure was 148-152/80-84 on 
three different occasions.  The examiner indicated that the 
appellant appeared to be doing quite well and his blood 
pressure was at slightly upper limits of normal but there are 
no other symptoms.  The final impression was hypertension and 
history of removal of an adrenal adenoma. 

A November 2000 examination report from Dr. S. indicates that 
the appellant was seen for a follow-up for his hypertension.  
He was on medication and was monitoring his blood pressure at 
home.  Examination of the cardiovascular system was 
essentially normal.   

At the hearing before the Board in January 2001, the 
appellant stated that his heart condition was directly 
related to the prolonged relatively poorly controlled 
hypertension [hearing transcript, page 11].  The appellant 
asserted, in essence, that the ECG's in service in the 1980's 
and in 1992 revealed aortic regurgitation which requires SBE 
prophylaxis [page 11].  He indicated that he had an abnormal 
ECG in 1993.  The appellant believed that the aortic 
regurgitation was a direct result or symptom of prolonged or 
inadequately controlled hypertension [page 12].  

Discussion

The appellant asserts that he incurred a heart disorder in 
service.  He also argues that his heart disorder is due to 
his service-connected hypertension.    

The Board acknowledges that the service medical records, 
described above, include testing results which cannot be said 
to be normal.  As an example, the appellant had an abnormal 
ECG in 1988; an ECG in December 1992 detected a trace of 
aortic regurgitation; and aortic insufficiency was detected 
upon a July 1993 ECG. 

However, a cardiovascular disorder other than hypertension 
was not diagnosed at those times.  The stress Thallium in 
1988 was negative for evidence of myocardial ischemia.  The 
service medical records further establish that the 
examination of the appellant's heart was normal upon 
separation examination.  A November 1994 ECG was normal.  The 
December 1994 separation examination report reveals that 
examination of the appellant's heart, including chest X-ray, 
was normal.   The examiner noted that the appellant had 
slight aortic insufficiency; however, a diagnosis of a 
cardiovascular disease was not made, other than hypertension. 

It is clear that the appellant's service medical records 
reflect a diagnosis of hypertension.  Service connection is 
in effect for hypertension and a 10 percent evaluation is 
currently assigned to this disorder, which will be discussed 
in greater detail below.  

The post-service medical evidence does not reflect a 
diagnosis of a cardiovascular disorder, other than the 
service-connected hypertension.  A June 1998 ECG was normal.  
The February 2000 VA cardio examination reflects only a 
diagnosis of hypertension.  No other cardiovascular disorder 
was detected.  In so concluding,  the examiner considered the 
findings of mild aortic regurgitation.  In addition, the 
treatment record by the appellant's physician, Dr. S, does 
not reflect a diagnosis of a heart disorder in addition to 
the hypertension.  

The appellant himself asserts that he currently has a heart 
disorder, since the ECG findings in service revealed aortic 
regurgitation.  The appellant is competent to testify as to 
his symptoms.  However, he is not competent to offer a 
medical diagnosis or to ascribe any current symptoms to a 
particular cause.  See Espiritu, supra.  The evidence does 
not reflect that the appellant currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses competent.  He does not have 
the expertise to interpret the findings of a medical tests 
such as an ECG.  Thus, the Board finds that the appellant's 
own statements that he currently has heart disease are not 
probative.    

It appears from the medical evidence of record, in particular 
the report of the February 2000 cardiovascular examination, 
that although aortic regurgitation exists it has not been 
identified as a symptom of any underlying heart disease. 

As noted above,  a fundamental element of a claim for service 
connection is competent evidence of "current disability."  
See Rabideau, supra.  A disability for VA compensation 
benefit purposes is not shown to be present in this case.  
The medical evidence does not reveal any heart disorder in 
addition to the service-connected hypertension.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.  

The Board additionally notes that the appellant has also 
alleged that he has a heart disorder which is caused by the 
service-connected hypertension.  However, as discussed in 
detail above, there is no medical evidence that the appellant 
currently has a heart disorder.  Thus, the claim for service 
connection for a heart disorder as secondary to the service-
connected hypertension must be denied for the same reasons as 
discussed above.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a heart disorder is not 
warranted, since there is no evidence of a current heart 
disability, in addition to the service-connected 
hypertension.  The Board concludes that the preponderance of 
the evidence of record is against the appellant's claim for 
service connection.  The claim is therefore denied.  

Entitlement to a disability evaluation in excess of 10 
percent for hypertension

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

It is essential in the evaluation of a service-connected 
disability that the disability be viewed in relationship to 
its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Specific schedular criteria

The appellant filed his claim of entitlement to a disability 
evaluation in excess of zero percent in December 1994.  
During the pendency of this appeal, the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101, concerning the 
evaluation of cardiovascular disabilities, were revised, 
effective January 12, 1998.  The Schedule now includes new 
rating criteria for hypertension which may still be found at 
Diagnostic Code 7101.  See 62 Fed. Reg. 65207-65224 (1997).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the appellant should 
be made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the appellant's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.  Pursuant to 
38 U.S.C. § 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
In determining the extent of disability existing prior to a 
regulatory change, the Board may not simply ignore documents 
post-dating the regulatory change, since such documents could 
provide evidence that an increase in disability occurred at 
an earlier time.  VAOPGCPREC 3-2000.  Likewise, in 
determining the level of disability existing subsequent to a 
regulatory change, the Board may not simply ignore evidence 
pre-dating the change, since such evidence may bear upon the 
level of disability existing subsequently.  VAOPGCPREC 3-
2000.

Provisions of Diagnostic Code 7101 effective prior to January 
12, 1998

Under the former provisions of Diagnostic Code 7101, 
hypertensive vascular disease (essential arterial 
hypertension), that were effective prior to January 12, 1998, 
a 60 percent evaluation is assigned for hypertensive vascular 
disease manifested by diastolic pressure predominantly 130 or 
more and severe symptoms.  For diastolic pressure 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation is assigned.  If diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent evaluation is assigned.  When diastolic pressure is 
predominantly 100 or more, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (effective 
prior to January 12, 1998).  It was noted that for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Id.  It was further noted that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998). 

Provisions of Diagnostic Code 7101 effective from January 12, 
1998

Under the revised provisions of Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), that became effective January 12, 
1998, a 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is assigned when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000). 

It was noted that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).   

Factual Background

Service medical records show that from July 1993 to December 
1993, the appellant's systolic blood pressure readings ranged 
from 155-160 and his diastolic blood pressure readings ranged 
from 90-96 (three readings).  

Service medical records show that on October 1994, the 
appellant's blood pressure reading was 140/90.  A December 
1994 separation examination report indicates that the 
appellant's blood pressure reading was 130/92.  The diagnosis 
was hypertension.  

Treatment records indicate that in June 1998, the appellant's 
blood pressure readings was 199/106.  It was noted that his 
hypertension was hard to control.  In July 1998, his blood 
pressure reading was 172/100.  In November 1998, the 
appellant's blood pressure reading was 160/95.  

A February 2000 VA cardiovascular examination indicates that 
the appellant reported having a history of hypertension for 
twenty years.  It was noted that over the years, the 
appellant had tried to control his blood pressure by losing 
weight, eating a low sodium diet, and taking various 
medications.  It was noted that in 1993, the appellant 
underwent an adrenalectomy and since the operation, his blood 
pressure has been under better control.  The examiner noted 
that over the years, the appellant's pressure had increased 
and was not as easily controlled.  The appellant's 
medications consisted of lisinopril, Hytrin, 
hydrochlorothiazide, and verapamil.  Physical examination 
revealed that the appellant's blood pressure was recorded as 
148-152/80-84 on three occasions.  The head and neck were 
essentially negative.  The examiner indicated that the 
appellant appeared to be doing quite well.  He indicated that 
the appellant's blood pressure was at the slightly upper 
limits of normal but there were no other symptoms.   The 
appellant was advised to keep check on his blood pressure.  

A November 2000 examination report from Dr. S. indicates that 
the appellant was seen for a follow-up for his hypertension.  
He was on medication and was monitoring his blood pressure at 
home.  The appellant reported that his systolic were staying 
consistently below 150 and the diastolic was consistently 
below 90.  

At the hearing before the Board in January 2001, the 
appellant stated that he was on four medications for 
hypertension [hearing transcript, page 7].  He stated that 
even though he is on the four medications, his diastolic 
blood pressure readings average above  100 [page 8].  

Analysis

Initial matters

Initially, the Board finds that VA's statutory duty to assist 
has been satisfied.  The Board concludes that there is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the present claim.  
The appellant's VA outpatient treatment were obtained and the 
appellant submitted copies of private medical records.  The 
Board notes that the appellant was afforded a VA 
cardiovascular examination in February 2000.  The appellant 
has been accorded ample opportunity to present evidence and 
argument in support of his claim, including presenting 
testimony at a hearing before the Board in January 2001.  The 
Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
appellant has not pointed to any such evidence.   

Thus, Board finds that the RO made all reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the appellant under the VCAA.   
No further development is required.

Discussion

(i.)  Choice of diagnostic code

The RO has assigned a 10 percent evaluation to the 
appellant's service-connected hypertension under the 
provisions of Diagnostic Code 7101 [hypertensive vascular 
disease].    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the appellant's service-connected 
hypertension is most consistent with the application of 
Diagnostic Code 7101, and that diagnostic code is the most 
appropriate.  As indicated above, the appellant's symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 7101.  For instance, the appellant 
requires continuous medication for control of the 
hypertension.  The Board finds that the appellant's service-
connected hypertension is most appropriately evaluated under 
Diagnostic Code 7101.  Neither the Board or the appellant 
have identified a diagnostic code which is more appropriate. 

(ii.)  Karnas considerations

As noted above, during the pendency of this appeal, the 
provisions of Diagnostic Code 7101 were revised effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997). 

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 7101 and has determined that 
the revised version is more favorable to the appellant's 
claim.  The Board points out that both the former and revised 
versions of Diagnostic Code 7101 set forth identical 
diastolic blood pressure readings in the rating criteria.  
However, the former version of Diagnostic Code 7101 also 
requires evidence of symptoms due to hypertension in addition 
to the diastolic blood pressure readings for each rating.  
For instance, under the former version of Diagnostic Code 
7101, in order for the assignment of a 60 percent evaluation, 
there must be evidence of diastolic pressure predominantly 
130 or more and severe symptoms.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  Under the revised version of 
Diagnostic Code 7101, the criteria for the assignment of a 
60 percent evaluation only requires evidence of diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  Thus, the Board finds that the 
revised version of Diagnostic Code 7101 is more favorable to 
the appellant's claim since there are less criteria to be 
met.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the appellant's claim under the former version of 
Diagnostic Code 7101 prior to January 12, 1998, the effective 
date of the amended regulations.  The Board will then analyze 
the appellant's claim under the amended regulations from 
January 12, 1998, since the amended version is more favorable 
to the appellant's claim.  


(1.)  The former rating criteria

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
former provisions of Diagnostic Code 7101.   That is, the 
medical evidence of record dated prior to January 12, 1998 
does not establish that the appellant's hypertension was 
manifested by diastolic blood pressure readings of 
predominantly over 110 or more with definite symptoms, 
predominantly 120 or more with moderately severe symptoms, or 
predominantly 130 or more with severe symptoms.  

Specifically, the appellant's service medical records show 
that the highest diastolic blood pressure reading was 100, 
which occurred in May 1978, March 1988, October 1993, October 
1994.  There is no medical evidence of record that the 
appellant had a diastolic blood pressure reading of 100 or 
more.  The evidence shows that the appellant's highest 
diastolic blood pressure reading was 106 in June 1998.  

Furthermore, there is no medical evidence that the appellant 
had definite, moderately severe or severe symptoms due to the 
hypertension prior to January 12, 1998.  There is no evidence 
of treatment for any symptom due to the hypertension.  The 
Board points out that under the former provision of 
Diagnostic Code 7101, the rating criteria clearly states that 
in order for a rating in excess of 10 percent to be assigned, 
there must be evidence of a diastolic blood pressure reading 
of 110 or more in addition to symptoms due to the 
hypertension.  Neither diastolic readings over 110 or 
symptoms are shown by the evidence of record.  

Thus, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under the former provisions of 
Diagnostic Code 7101 prior to January 12, 1998.    

The medical evidence shows that the appellant is on 
continuous medication for the hypertension.  The appellant is 
currently on four medications to control his hypertension.  
As noted above, there is evidence that the appellant has had 
diastolic blood pressure readings of predominantly 100 or 
more when his hypertension was not controlled.  Thus, the 
Board finds that the 10 percent evaluation under the former 
provisions of Diagnostic Code 7101 is appropriate.   

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hypertension under former provisions of Diagnostic Code 7101 
prior to January 12, 1998.  The preponderance of the evidence 
is against the claim and the claim is denied.  

(2)  The current rating criteria

In applying the law to the existing facts, the record does 
not demonstrates the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 7101 from January 12, 
1998.   

As discussed in detail above, the medical evidence 
demonstrates that the appellant has a history of diastolic 
pressure predominantly 100 or more when his blood pressure is 
not controlled and he requires continuous medication for 
control.  

The medical evidence does not establish that the appellant's 
hypertension is manifested by diastolic blood pressure 
readings predominantly 110 or more or systolic blood pressure 
readings predominantly 200 or more.  As discussed above, the 
highest diastolic reading was 106 in June 1998.  The February 
2000 VA examination report shows that the appellant's 
diastolic blood pressure readings ranged from 80 to 84.  The 
medical record dated in November 2000 from the appellant's 
physician, Dr. S., indicates that the appellant's diastolic 
blood pressure reading was 94.  The medical record indicates 
that the appellant reported that his diastolic blood pressure 
readings were consistently below 90.  The VA examination 
report and the treatment record from Dr. S. show that the 
appellant is on medication to control the hypertension.  

There is no medical evidence showing that the appellant's 
systolic blood pressure reading was 200 or more.  The 
February 2000 VA examination report indicates that the 
appellant's systolic blood pressure readings ranged from 148 
to 152.  The November 2000 medical record from Dr. S. 
indicates that the appellant's systolic blood pressure 
reading was 166.  The medical record indicates that the 
appellant reported that his systolic blood pressure readings 
stayed consistently below 150.  There is no medical evidence 
which shows that the appellant's systolic blood pressure 
reading was 200 or higher.  The medical records show that the 
appellant's systolic blood pressure reading was as high as 
199 in June 1998.  However, the medical records do not show 
that the systolic blood pressure readings were 200 or more.  

The Board notes in passing that the appellant asserted at his 
personal hearing that the blood pressure readings taken at 
the February 2000 VA examination were not as accurate as the 
blood pressure readings taken by Dr. S.  As noted above, as a 
lay person the appellant is not competent to offer competent 
testimony concerning medical matters such as accuracy of 
diagnostic testing.  However, even if the Board only 
considered the blood pressure readings by Dr. S., this would 
not be sufficient evidence for a 20 percent rating.  As noted 
above, the blood pressure reading taken by Dr. S. on November 
2000 was 166/94, which is not sufficient for a 20 percent 
evaluation under the revised provisions of Diagnostic Code 
7101.   

Thus, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under the revised provisions 
of Diagnostic Code 7101 from January 12, 1998.   

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hypertension under revised provisions of Diagnostic Code 7101 
from January 12, 1998.  The preponderance of the evidence is 
against the claim and the claim is denied.  


(iii.)  Fenderson considerations

There is no medical evidence of record to the effect that the 
appellant's service-connected hypertension was more severe or 
that a disability evaluation in excess of 10 percent was 
warranted at any time since February 2, 1995, the day after 
the date the appellant separated from service.  Accordingly, 
a staged rating under Fenderson is not warranted.

(iv.)  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a appellant's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the February 1997 Statement of the Case, the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected hypertension.  The RO concluded that this case did 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that the service-connected hypertension 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected hypertension 
is principally manifested by elevated blood pressure readings 
and requires continuous medication for control.  The 
appellant's hypertension is rated under Diagnostic Codes 7101 
[hypertensive vascular disease].  Diagnostic Code 7101 
specifically contemplates elevated blood pressure readings 
and continuous medication.  The Board finds that the 
appellant's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no evidence that the clinical 
picture is in any way out of the ordinary.  The Board finds 
that the appellant's disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).    

There is no indication that the appellant has been 
hospitalized frequently or at all for the hypertension.  
Indeed, there is no evidence of any hospitalization for this 
disability.   

The Board further finds that the evidence of record does not 
establish that the appellant's service connected hypertension 
causes marked interference with employment.  In the 
appellant's December 1994 application for compensation 
benefits, the appellant reported that he was currently 
working although he did not indicate the type of employment 
or the hours.  There is no evidence which shows that the 
service-connected hypertension markedly interferes with the 
appellant's employment and the appellant does not allege any 
interference.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected hypertension.  


(v.)  Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hypertension under former provisions of Diagnostic Code 7101 
from February 2, 1995 to January 11, 1998, and a disability 
evaluation in excess of 10 percent is not warranted under the 
revised provisions of Diagnostic Code 7101 from January 12, 
1998.  The preponderance of the evidence is against the claim 
and the claim is denied.  



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension is denied.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to its 
adjudication of the appellant's claim of entitlement to an 
increased evaluation for status post right adrenalectomy.  

As noted by the Board above, the Veterans Claims Assistance 
Act of 2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
[to be codified at 38 U.S.C. § 5103A] [VCAA].  The VCAA 
provides that VA's statutory duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Id.  

In the present case, the appellant was afforded a VA 
endocrine system examination in March 2000.  The VA examiner 
indicated that there was a question as to whether the 
appellant had an androsterone producing adenoma, a bilateral 
adrenal hyperplasia with adrenal incidental adenoma, or 
essential hypertension superimposed on these other 
possibilities.  The VA examiner indicated that the pathology 
report of the removed adrenal gland was missing from the 
claims folder and until he saw that report, a determination 
as to the rating of the status post right adrenalectomy could 
not be made with any certainty.  The VA examiner indicated 
that he was waiting for the report and an addendum would be 
dictated when the report was received.  

Review of the record reveals that the pathology report in 
question is associated with the claims folder.  However, it 
does not appear that the VA examiner reviewed the pathology 
report and dictated an addendum to the March 2000 VA 
examination report.   

As noted above, the VCAA provides that VA's statutory duty to 
assist includes obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See VCAA.  In the present case, another medical 
opinion is necessary since the medical evidence shows that a 
determination as to the severity of the service-connected 
status post right adrenalectomy could not be made without 
review of the 1993 pathology report.  

Thus, the Board finds that this matter should be remanded to 
the RO.  The VA examiner who performed the March 2000 VA 
examination should review the claims folder including the 
November 1993 pathology report and render a medical opinion 
as to the nature and severity of the service-connected status 
post right adrenalectomy.  The VA examiner should indicate 
whether the appellant has any major manifestations due to 
this disorder.  The Board also directs the RO to schedule the 
appellant for another VA examination, if deemed necessary.  

Therefore, this case is remanded for the following actions:

1.  The appellant should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
remaining on appeal.  The appellant 
should be asked to provide the names and 
addresses of any medical care providers 
who have treated him for the status post 
right adrenalectomy since separation from 
service.  Any medical care providers so 
identified should be asked to provide 
copies of the appellant's treatment 
records, if such records are not 
associated with the claims folder.  The 
appellant should be asked to sign any 
necessary consent forms for the release 
of the records.  Any such medical records 
so obtained should be associated with the 
appellant's VA claims folder.  

2.  The RO should ask the VA examiner, 
Dr. T., who performed the March 2000 VA 
endocrine examination to render a medical 
opinion as to the nature and severity of 
the service-connected status post right 
adrenalectomy.  The appellant's VA claims 
folder, including a copy of the 1993 
pathology report of the right adrenal 
gland, and a copy of this remand must be 
made available to the examiner for 
review, and the examiner should indicate 
in the examination report that he or she 
has examined the claims folder.  The 
examiner should indicate whether the 
appellant has major manifestations due to 
the right adrenalectomy and specify what 
those manifestations are.  The examiner 
should provide a complete rationale for 
all conclusions reached.   

If Dr. T. is unavailable or is otherwise 
unable to render such medical opinion, 
another appropriate specialist should 
review the appellant's claims folder and 
render an opinion.  

If deemed to be medically necessary, the 
appellant should be scheduled  for 
another VA endocrine examination.  

 The report of the medical opinion and/or 
examination should be associated with the 
appellant's VA claims folder.

3.  Thereafter, the appellant's claim for 
entitlement to a compensable disability 
evaluation for status post right 
adrenalectomy should be adjudicated by 
the RO.  If all benefits sought are not 
granted, the appellant should be 
furnished with a Supplemental Statement 
of the Case and provided an opportunity 
to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



